DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-21 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 appears to be redefining the “second of the plurality of artifacts” from its definition in claim 5.   The Office suggests changing the dependency of claim 7 to claim 1 in order to overcome this rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 12, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Strother et al. (US 2005/0277844) in view of Ludin (US 2005/0148927).
Regarding claim 1, Strother et al. disclose a method of using an electromyography device (Fig. 1, #18 is a processor for processing myoelectric signals or MES, see also the discussion in [0037] and [0040] which discusses a system that uses leads and electrodes for acquiring MES signals) to automatically set a recordation and/or analytical state of a motor unit (see below on how the Office interpreted recordation, “motor unit” was interpreted as a combination of a particular motor neuron and associated muscle fiber and not some hardware whose state is set), the method comprising: 
using the electromyography device, generating an EMG signal from an electrode positioned in the patient's muscle tissues (see [0040]-[0045] which discusses MES signal acquisition from implanted electrodes); 
using the electromyography device, determining if the EMG signal corresponds to one of a plurality of predefined artifacts (between [0085] and [0086] Strother discusses how the MES processor #18 is designed to minimize artifacts in the acquired signals, a common mode voltage of the MES signal is monitored by the processor during use and is “used to suspend MES processing during and immediately after very high artifact levels”; processing functions of the MES include transmission of MES signal data to an external device per the first sentence of [0069] and last sentence of [0080]; acquisition of data by the external device implies storage when received by the external device – such storage being recordation; in this case, suspension of processing was interpreted as setting an analytical state and suspension of such processing which includes transmission and therefore storage on an external device also amounts to setting a recordation state; the level with triggers suspension is therefore predefined); 
using the electromyography device, automatically setting the recordation and/or analytical state to a first status if the EMG signal is determined to be at least one of the plurality of predefined artifacts; and using the electromyography device, automatically setting the recordation and/or analytical state to a second status if the EMG signal is determined to not be one of the plurality of predefined artifacts (the second state would therefore be resumption of processing which amounts to the second state).
Strother et al. do not disclose that the electrodes are needle electrodes.  However, Ludin teaches the use of EMG sensors to monitor muscle activity.  Ludin teaches that the EMG sensor may use an implanted needle electrode ([0014] – “The EMG sensor measures the electrical activity in a muscle, and is monitored by a surface electrode placed externally on the skin positioned proximate a muscle to be monitored or by a needle electrode inserted directly into muscle fibers. Any type of EMG sensor may be used such as a single surface electrode, a surface electrode array, a needle electrode, or a needle electrode array implanted or inserted into the muscle being monitored”).  It would have been obvious to 
Claim 12 is the device for performing the method of claim 1 and is rejected using the same argument for claim 1 above.  In addition, claim 12 recites a non-transient memory for storing programming instructions that perform the method.  This is disclosed at least at the beginning of [0065] (“The MES processor 18 desirably incorporates circuitry and/or programming…”).
Regarding claim 2, Strother et al. disclose wherein the first status corresponds to stopping the recordation or analysis of the EMG signal corresponding to the motor unit and wherein the second status corresponds to recording or analyzing the EMG signal corresponding to the motor unit (see claim 1 rejection above where suspension was interpreted as the first status and resumption was interpreted as the second status).  Claim 13 is the device for performing the method of claim 2 and is rejected using the same argument.  
Regarding claim 5, Strother et al. disclose the method further comprising using the electromyography device to identify a second of the plurality of predefined artifacts based on whether the EMG signal comprises a mains noise frequency (the disclosure above by Strother for minimizing artifacts includes such mains noise frequency as discussed in [0085] which acknowledges that such artifacts may originate from 60 Hz electric noise, mains noise interpreted in view of the discussion in [0090] of the specification).  Claim 16
Regarding claim 6, Strother et al. disclose wherein the mains noise frequency is in a range from at least one of 50 Hz to 55 Hz or 55 Hz to 65 Hz (see [0085] reference to 60 Hz noise artifacts).  Claim 17 is rejected using the same argument for claim 5.
Claim 3, 14, 8-10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Strother et al. in view of Ludin as applied to claims 1/12 above, and further in view of McGinnis et al. (US 2006/0276720) and Giroura (WO2016/105571).  Strother and Ludin do not disclose the method further comprising using the electromyography device to identify an excessive contraction of the muscle tissues based on whether a number of peaks per second detected in the EMG signal is greater than a threshold number of peaks per second, wherein a first of the plurality of predefined artifacts is associated with the excessive contraction of the muscle tissues.  However, this feature may be related to establishing baseline EMG recordings that are indicative of normal states.  For example, McGinnis et al. teach a method for electrophysiological evaluation of spontaneous electromyograms (Abstract).  McGinnis et al. teach that such assessment of EMG signals requires recordation of baseline waveform activity which is used to compare against subsequent activity (see [0048]).  More specifically, the baseline response is used to establish normal nerve latency and then compared to subsequent acquired data where the nerve latency has been affected (see [0002] and [0046]).  Thus where recordation of baseline EMG activity is required, normal EMG activity is necessary.  Indicators of abnormal motor activity are taught by Giroura.  Giroura teaches a method of monitoring a patient for abnormal motor activity that is indicative of seizure activity ([0008]).  Giroura teaches that seizure activity can be identified by EEG recordings or by EMG records ([0003]).  Giroura identifies excessive motor activity (which results in excessive muscle contractions) by comparing characteristics of EMG peaks to thresholds.  Giroura teaches at least a two-step process where peak an initial qualification regarding EMG peak size/shape is performed ([00033]).  Giroura then teaches that a level of activity may then be determined and compared to an activity level threshold ([00046]).  This may be performed by determining “a qualified .  
Claim 14 is the device for performing the method of claim 3 and is rejected using the same argument as claim 3 above.
Claim 8 includes the following limitations which are not taught or suggested by Strother and Ludin:
The method further comprising using the electromyography device to identify a presence of a predefined waveform in the EMG signal, wherein the predefined waveform comprises a first portion having a first amplitude and a first frequency and a second portion having a second amplitude and a second frequency, wherein the first amplitude is greater than the second amplitude, wherein the first frequency is greater than the second frequency, and wherein the second portion precedes or follows the first portion.
The above limitations however can be rejected using the same argument for claim 3.  Claim 3 is directed towards identifying EMG data indicative of excessive muscle contractions which is where EMG activity rises above a threshold amount (i.e. excessive EMG activity means an amount of contractions above what is normally seen).  Claim 8 is similar in that the pattern searched for is one where peak values of the EMG signal and it’s frequency is higher than subsequent EMG data (i.e. there is a burst and then back to relatively normal EMG conditions). 
Regarding claim 9, Giroura teaches wherein the first portion defines a burst having a duration of less than 50 milliseconds (see [00033] where a peak duration width is about 25 – 75 milliseconds).  The rationale for modifying remains the same.
Regarding claim 10, Giroura does not teach or suggest wherein the first amplitude has an amplitude of greater than 500 pV.  Giroura does teach that in regards to EMG peak amplitude for seizures, an amplitude may be derived using:
“In some embodiments, processing of EMG signal and/or peak detection (steps 12, 14) may include execution of smoothing techniques (e.g., moving average filter, Savitzky-Golay filter, Gaussian filter, Kaiser Window, various wavelet transforms, and the like), baseline correction processes (e.g., monotone minimum, linear, loss normalization, moving average of minima, and the like) and peak-finding criteria (SNR, detection/intensity threshold, slopes of peaks, local maximum, shape ratio, ridge lines, model based criterion, peak width, and the like) and may involve processing of rectified or unrectified data” (See [00042]).  
Thus, Giroura teaches that identifying the proper amplitudes (e.g. setting a particular pV threshold for relevant peaks) would amount to routine optimization which would be an obvious modification to Strother in view of MPEP 2144.05(II)(A) which states, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  
Claim 19
Claim 20 is rejected using the same argument as claim 9 as they both include the same limitations.
 Claims 4 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Strother et al. in view of Ludin as applied to claims 1/12 above, and further in view of McGinnis et al. and Giroura as applied to claims 3/14 and further in view of Cardenas et al. (US 2020/0022603).  Giroura does not teach wherein the threshold number of peaks per second ranges between 50 and 60 peaks per second.  However, Cardenas et al. teach that clonic phase seizure activity may be in the 2-58.5 Hz range ([0133]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Strother to identify EMG frequencies in the claimed range in view of Cardenas as this could serve as the basis for identifying seizure activity which may prevent proper recording of baseline activity (see claim 3 rejection).  
Claim 15 is the device for performing the method of claim 4 and is rejected using the same argument for claim 4.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Strother et al. in view of Ludin as applied to claims 5/16 above, and further in view of Warner et al. (US 2015/0150512).
Regarding claim 7, Strother et al. do not specifically disclose wherein the second of the plurality of predefined artifacts is associated with a needle electrode not being properly inserted into the muscle tissues.  Strother does disclose that artifacts may arise from may arise from changing forces or pressure.  However, Warner et al. teach systems and methods for tracking and analysis of electrical-physiological interference (see Abstract) applicable to EMG signals (see [0028] which mentions EMG signals).   Warner et al. teach that artifacts/noise can be created due to misplaced electrodes (see [0043] – “For instance, if a case noise profile is known to have been affected by a misplaced electrode, the case noise profile may include an indication of being affected by a misplaced electrode, and analyzed in conjunction with other case noise profiles known to be affected by a misplaced electrode to develop a pattern or model noise profile associated with a misplaced electrode”; misplaced in this case is where the sensor is placed around or in the body).  Thus it would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Strother to incorporate additional artifact/noise sources associated not only with movement of an electrode but also with placement of the electrode as taught by Warner et al. for minimization as this can lead to better/more accurate signal analysis.  Claim 18 is rejected using the same argument for claim 5. 

Allowable Subject Matter
 Claims 11 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 11 and 21:
No prior art of record teaches or fairly suggests, in combination with all other limitations, a method or device associated with electromyography  signal acquisition that identifies the presence of a predefined waveform in an EMG signal based on the claimed amplitude and frequency characteristics.  A reading of the specification indicates that this signal search algorithm is for detecting movement of the needle while inserted or movement to a new site altogether ([0078]).  A review of the prior art does acknowledge that needle electrode movement is an issue in the EMG sensing arts.  Burr et al. (US 2001/0049510) teaches a method and device for detecting needle insertion that detects a current between two electrodes on a needle upon insertion into tissue.  Burr et al. do not disclose the detection method and device claimed however.  Ziobro et .  

Conclusion
Claims 11 and 21 are objected to and claims 1-10 and 12-20 are rejected.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791                                                                                                                                                                                                        

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791